DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.
On page 13, Applicant argues with respect to Vallis that “the noise is explicitly not used to detect touch”. 
Claim does not specify or mention how the noise is used to detect a touch. Applicant’s publication recites in [0061], In case 301, all the signal measurements 311 exceeding touch threshold 312 (e.g., channels b-f) are of the same polarity (e.g., positive) which may indicate a touch. In case 302, none of the signal measurements 311 exceed touch threshold 312 or touch threshold 313 (e.g., channels a-g) which may indicate a non-touch. So, it appears that noise is filtered since Applicant is using a touch threshold in order to distinguish a touch event. Furthermore, Applicant’s publication mentions on [0025] that a noise signal (also referred to as “noise”) refers to an undesirable and/or randomly fluctuating electric signal unintended for the purpose of sensing a touch. 

On page 14, Applicant argues with respect to “Reynolds”
However, Reynolds is not used in the rejection.

On page 14, Applicant argues “ Vallis specifically describes a method of removing and filtering noise prior to touch and location detection”. 
Applicant’s publication recites in [0061], In case 301, all the signal measurements 311 exceeding touch threshold 312 (e.g., channels b-f) are of the same polarity (e.g., positive) which may indicate a touch. In case 302, none of the signal measurements 311 exceed touch threshold 312 or touch threshold 313 (e.g., channels a-g) which may indicate a non-touch. Thus, it appears that there is some sort of noise filtering prior to touch detection since Applicant uses a touch threshold in order to distinguish touch and non-touch. Furthermore, claim does not state that noise is not filtered or how is used to detect touch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 25, 26, 30, 31, 33, 35, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallis et al. U.S. Patent Publication No. 2012/0200524 (hereinafter Vallis).
Consider claim 21, Vallis teaches a method comprising: scanning a capacitive sense array to determine a characteristic of a noise signal ([0038-0039] and figure 1); comparing a first plurality of signal measurements to a touch threshold, the first plurality of signal measurements being indicative of the noise signal to a first plurality of electrodes ([0036], [0038-0039] noise level, threshold and external noise).
Vallis [0036-0051] do not appear to specifically disclose detecting, by a processing device, a location of a touch proximate to the capacitive sense array by a passive touch object using a first mode of capacitance touch detection that uses a capacitive coupling of the noise signal to the capacitive sense array through the passive touch object to detect the touch; wherein detecting the touch proximate to the capacitive sense array by the passive touch object using the first mode of capacitance touch detection further comprises: comparing a first plurality of signal measurements to a touch threshold, the first plurality of signal measurements being indicative of the capacitive coupling of the noise signal to a first plurality of electrodes through the passive touch object.
However, Vallis teaches sensed valued can be filtered to account for external noise in [0036], and teaches in [0147-0148], [0008-0013], figure 21 teach filtering charger coupled to a finger. Thus, the combination of [0036-0051] and [0147-0148], [0008-0013], figure 21 detecting, by a processing device, a location of a touch proximate to the capacitive sense array by a passive touch object using a first mode of capacitance touch detection that uses a capacitive coupling of the noise signal to the capacitive sense array through the passive touch object to detect the touch ([0148], filtering charger noise (charger noise is considered an external noise, see [0008-0013]) coupled to a touch object (e.g. finger). Figure 21 shows capacitive coupling of the charger noise to the capacitive sense array through finger 2100 to detect touch. [0007], external noise can arise from charge coupled by a sensed object (e.g. finger)); wherein detecting the touch proximate to the capacitive sense array by the passive touch object using the first mode of capacitance touch detection further comprises: comparing a first plurality of signal measurements to a touch threshold ([0036], noise level, threshold and external noise), the first plurality of signal measurements being indicative of the capacitive coupling of the noise signal to a first plurality of electrodes through the passive touch object ([0036], noise level, threshold and external noise. [0147-0148], external noise, charger noise coupled to a finger).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to detect noise though the passive touch object in order to improve capacitance sensing of a device by filtering charger noise coupled to a finger as suggested by Vallis in [0148] and [0014].

Consider claim 22, Vallis teaches all the limitations of claim 21. In addition, Vallis teaches selecting the first mode of capacitance touch detection from a plurality of modes of capacitance touch detection if the characteristic of the noise signal indicates a presence of the noise signal ([0040] and figure 1, processing path 106); selecting a second mode of capacitance touch detection from the plurality of modes of capacitance touch detection if the characteristic of the noise signal indicates an absence of the noise signal ([0040] and figure 1, processing path 104); and detecting, by the processing device in view of the characteristic of the noise signal, a touch proximate to the capacitive sense array by a passive touch object using the first mode of capacitance touch detection or the second mode of capacitance touch detection ([0040], [0043]).

Consider claim 25, Vallis teaches all the limitations of claim 21. In addition, Vallis teaches the passive touch object is a part of a human body ([0148] and figure 21).

Consider claim 26, Vallis teaches all the limitations of claim 21. In addition, Vallis teaches wherein detecting the touch proximate to the capacitive sense array by the passive touch object using the first mode of capacitance touch detection, further comprises: scanning, during a first operation, a first plurality of electrodes along a first axis of the capacitive sense array to determine a first plurality of signal measurements indicative of the capacitive coupling of the noise signal to the first plurality of electrodes through the passive touch object (Figure 8a and [0094], TX electrodes 880 can be connected to ground. [0148], noise coupling and finger); and determining a first coordinate of the touch by the passive touch object proximate to the capacitive sense array in view of the first plurality of signal measurements (Figure 8a and [0094], RX electrodes 882 can be connected to RX paths for noise listening operations).

Consider claim 30, it includes the limitations mentioned above in claim 21, and thus it is rejected by the same reasoning. 

Consider claim 31, it includes the limitations mentioned above in claim 22, and thus it is rejected by the same reasoning. 

Consider claim 33, it includes the limitations mentioned above in claim 26, and thus it is rejected by the same reasoning. 

Consider claim 35, it includes the limitations mentioned above in claim 21, and thus it is rejected by the same reasoning. In addition, Vallis teaches capacitive sense array [0077] a memory device; and a processing device coupled to the memory device and the capacitive sense array ([0077-0078], processor and instructions; memory and RAM)

Consider claim 36, it includes the limitations mentioned above in claim 22, and thus it is rejected by the same reasoning. 

Consider claim 38, it includes the limitations mentioned above in claim 26, and thus it is rejected by the same reasoning. 

Claims 23, 24, 27, 28, 29, 32, 34, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vallis as applied to claim 22 above, and further in view of Ningrat U.S. Patent Publication No. 2013/0063388 (hereinafter Ningrat).
Consider claim 23, Vallis teaches all the limitations of claim 22. In addition, Vallis teaches wherein detecting the touch proximate to the capacitive sense array by a passive touch object using the second mode of capacitance touch detection ([0040], [0147-0148] and figure 1, processing path 104).
Vallis does not appear to specifically disclose detecting scanning, during a third operation, a first plurality of electrodes along a first axis of the capacitive sense array to determine a third plurality of signal measurements corresponding to a mutual capacitance at electrode intersections of the capacitive sense array; scanning, during a fourth operation, a second plurality of electrodes along a second axis of the capacitive sense array to determine a fourth plurality of signal measurements corresponding to the mutual capacitance at electrode intersections of the capacitive sense array, wherein the third operation and the fourth operation occur at a different window of time; identifying a touch position equation from a plurality of touch position equations for use in determining a third coordinate and a fourth coordinate of the touch by the passive touch object proximate to the capacitive sense array; and determining the third coordinate in view of the third plurality of signal measurements and the fourth coordinate in view of the fourth plurality of signal measurements.
However, in a related field of endeavor, Ningrat teaches a capacitive touch screen implementing a sensing method for improved noise immunity (abstract), and further teaches scanning, during a third operation, a first plurality of electrodes along a first axis of the capacitive sense array to determine a third plurality of signal measurements corresponding to a mutual capacitance at electrode intersections of the capacitive sense array (Figure 6b and [0034-0035], scanning Yn 602); scanning, during a fourth operation, a second plurality of electrodes along a second axis of the capacitive sense array to determine a fourth plurality of signal measurements corresponding to the mutual capacitance at electrode intersections of the capacitive sense array (Figure 6c and [0034-0035], scanning Xn 600), wherein the third operation and the fourth operation occur at a different window of time (Figure 6b is considered the first window of time and figure 6c is considered the second window of time); identifying a touch position equation from a plurality of touch position equations for use in determining a third coordinate and a fourth coordinate of the touch by the passive touch object proximate to the capacitive sense array [0037-0038]; and determining the third coordinate in view of the third plurality of signal measurements and the fourth coordinate in view of the fourth plurality of signal measurements [0037-0038].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to scan a first axis and then a second axis as taught by Ningrat with the benefit that by combining the sensed capacitance information obtained from both modes of operation in figure 6b and 6c, it is possible to eliminate, reduce or minimize noise as stated by Ningrat in [0038].

Consider claim 24, Vallis teaches all the limitations of claim 21. 
Vallis does not appear to specifically disclose selecting the first mode and a second mode of capacitance touch detection from a plurality of modes of capacitance touch detection if the characteristic of the noise signal indicates a presence of the noise signal; rejecting signal measurements of the second mode of capacitance touch detection indicating the touch, in view of signal measurements of the first mode of capacitance touch detection indicating a non-touch; and detecting the touch proximate to the capacitive sense array by the passive touch object using the second mode of capacitance touch detection.
However, in a related field of endeavor, Ningrat teaches selecting the first mode and a second mode of capacitance touch detection from a plurality of modes of capacitance touch detection if the characteristic of the noise signal indicates a presence of the noise signal ([0038] refers to sensed capacitance information from both modes eliminates or reduces noises, and thus two modes are used when noise is presence); rejecting signal measurements of the second mode of capacitance touch detection indicating the touch, in view of signal measurements of the first mode of capacitance touch detection indicating a non-touch (Figure 7b is considered signal measurements of the first mode and figure 7a is considered signal measurements of the second mode. In addition, [0037-0038] and figures 7a-7b refer to additional peaks such as 702 and 704 are eliminated (rejecting) as depicted in figure 7c); and detecting the touch proximate to the capacitive sense array by the passive touch object using the second mode of capacitance touch detection ([0038] and figure 7c refer to combining sensed capacitance information obtained from both modes of operation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide two modes as taught by Ningrat with the benefit that by combining the sensed capacitance information obtained from both modes of operations, it is possible to eliminate, reduce or minimize the additional peaks present in capacitive histogram due to noise on the receive lines, and thus detect only the actual touch as stated by Ningrat in [0038].

Consider claim 27, Vallis teaches all the limitations of claim 26. In addition, Vallis teaches in figure 6 that electrodes can be connected to transmission path TX or receiver path RX. Furthermore, Vallis teaches configuring a first plurality of electrodes along a first axis to a ground potential (Figure 8a, electrodes 880). Vallis teaches the capacitive coupling of the noise signal to the electrodes through the passive touch object in [0148] and figure 21.
Vallis does not appear to specifically disclose configuring a second plurality of electrodes along a second axis to a ground potential; and determining, at the first plurality of electrodes along the first axis, the first plurality of signal measurements corresponding to the capacitive coupling of the noise signal to the first plurality of electrodes.
However, Ningrat teaches configuring a second plurality of electrodes along a second axis to a ground potential (Figures 6b-c illustrates that Tx lines and Rx are interchangeable. Thus, ground potential depicted in figure 8a by Vallis can be connected to Tx lines or Rx as suggested by Ningrat); and determining, at the first plurality of electrodes along the first axis, the first plurality of signal measurements corresponding to the capacitive coupling of the noise signal to the first plurality of electrodes (Figures 6b-c, TX and RX lines detect touch which includes noise signal).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to configure a second plurality of electrodes as Tx or Rx as taught by Ningrat with the benefit that by combining the sensed capacitance information obtained from both modes of operation in figure 6b and 6c, it is possible to eliminate, reduce or minimize noise as stated by Ningrat in [0038].

Consider claim 28, Vallis teaches all the limitations of claim 26. In addition, Vallis teaches comparing the plurality of signal measurements to a touch threshold in [0046]. Furthermore, Vallis teaches the capacitive coupling of the noise signal to the electrodes through the passive touch object in [0148] and figure 21.
Vallis does not appear to specifically disclose scanning, during a second operation, a second plurality of electrodes along a second axis of the capacitive sense array to determine a second plurality of signal measurements indicative of the capacitive coupling of the noise signal to the second plurality of electrodes through the passive touch object; comparing the second plurality of signal measurements to a touch threshold; and determining a second coordinate of the touch by the passive touch object proximate to the capacitive sense array in view of the second plurality of signal measurements.
However, Ningrat teaches scanning, during a second operation, a second plurality of electrodes along a second axis of the capacitive sense array to determine a second plurality of signal measurements indicative of the capacitive coupling of the noise signal to the second plurality of electrodes (Figures 6b-c illustrates that Tx lines and Rx are interchangeable, thus figure 6b is first operation and figure 6c is second operation. Figures 6b-c, TX and RX lines detect touch which includes noise signal); and determining a second coordinate of the touch by the passive touch object proximate to the capacitive sense array in view of the second plurality of signal measurements ([0035] refers to measurement of X-axis and Y-axis. In addition, figures 7a and 7b illustrate touch detection based on figures 6b and 6c configurations).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to configure a second plurality of electrodes as Tx or Rx as taught by Ningrat with the benefit that by combining the sensed capacitance information obtained from both modes of operation in figure 6b and 6c, it is possible to eliminate, reduce or minimize noise as stated by Ningrat in [0038].

Consider claim 29, Vallis teaches all the limitations of claim 28. In addition, Vallis teaches the capacitive coupling of the noise signal to the electrodes through the passive touch object in [0148] and figure 21. In addition, Vallis teaches configuring the first plurality of electrodes along the first axis to a ground potential (Figure 8a, column electrodes 880); and determining, at the second plurality of electrodes along the second axis, the second plurality of signal measurements corresponding to the capacitive coupling of the noise signal to the second plurality of electrodes (Figure 8a, row electrodes 882).

Consider claim 32, it includes the limitations mentioned above in claim 24, and thus it is rejected by the same reasoning. 

Consider claim 34, it includes the limitations mentioned above in claim 27, and thus it is rejected by the same reasoning. 

Consider claim 37, it includes the limitations mentioned above in claim 24, and thus it is rejected by the same reasoning. 

Consider claim 39, it includes the limitations mentioned above in claim 27, and thus it is rejected by the same reasoning. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,725,591. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The following is an example for comparing claim 21 of this application and claim 1 of Patent.
Claim 21 of this application 
Claim 1 of Patent 
A method comprising: scanning a capacitive sense array to determine a characteristic of a noise signal
A method comprising: scanning a capacitive sense array to determine a characteristic of a noise signal
and detecting, by a processing device, a location of a touch proximate to the capacitive sense array by a passive touch object using a first mode of capacitance touch detection that uses a capacitive coupling of the noise signal to the capacitive sense array through the passive touch object to detect the touch
and detecting, by a processing device, a location of a touch proximate to the capacitive sense array by a passive touch object using a first mode of capacitance touch detection that uses a capacitive coupling of the noise signal to the capacitive sense array through the passive touch object to detect the touch
wherein detecting the touch proximate to the capacitive sense array by the passive touch object using the first mode of capacitance touch detection further comprises: comparing a first plurality of signal measurements to a touch threshold
wherein detecting the touch proximate to the capacitive sense array by the passive touch object using the first mode of capacitance touch detection further comprises: comparing a first plurality of signal measurements to a touch threshold
the first plurality of signal measurements being indicative of the capacitive coupling of the noise signal to a first plurality of electrodes through the passive touch object.

the first plurality of signal measurements being indicative of the capacitive coupling of the noise signal to a first plurality of electrodes through the passive touch object

and determining, for signal measurements of the first plurality of signal measurements of mixed polarity that exceed the touch threshold, if a majority of the signal measurements have a same polarity.


As can be seen above, besides the wording, the Patent include all the limitations of claim 21. 
Claim 22 appears to correspond to claim 2 of the Patent.
Claim 23 appears to correspond to claim 3 of the Patent.
Claim 24 appears to correspond to claim 4 of the Patent.
Claim 25 appears to correspond to claim 5 of the Patent.
Claim 26 appears to correspond to claim 6 of the Patent.
Claim 27 appears to correspond to claim 7 of the Patent.
Claim 28 appears to correspond to claim 8 of the Patent.
Claim 29 appears to correspond to claim 9 of the Patent.
Claims 30-39 are similar to claims 22-29.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621